Appeal from an order of the Supreme Court, Richmond County (Sacks, J.), dated April 16„ 1982, which, after a hearing, directed that appellant pay to a receiver the sum of $500 per week until certain judgments against him and in favor of the petitioner have been fully paid. Order reversed, on the law, without costs or disbursements, and proceeding dismissed without prejudice to enforcement of the judgment dated June 23,1980 pursuant to CPLR 5226. By order of the Supreme Court, Richmond County, dated June 9,1980, appellant was required to pay to a receiver all his income whether personal or corporate, *428toward satisfaction of petitioner’s judgment against him in the sum of $11,874.34. On a prior appeal, this court modified that order by directing a hearing to determine what portion of such income is necessary for the reasonable requirements of appellant and his family (see Edelman v Edelman,, 83 AD2d 622). However, prior to the commencement of the hearing, appellant paid the judgment which was the subject of the prior appeal. Since payment of the judgment rendered our remittitur order moot, it was error to conduct another enforcement hearing involving a different judgment held by petitioner against appellant which was unaffected by the prior appeal, without notice to the appellant pursuant to CPLR 5226. Accordingly, there must be a reversal of the installment order, without prejudice to a renewal of enforcement efforts that comply with CPLR 5226. Damiani, J. P., Lazer, Niehoff and Boyers, JJ., concur.